Citation Nr: 0028785	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-04 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the 1975 declaration of the appellant's forfeiture of 
all rights to receive benefits administered by the Department 
of Veterans Affairs (VA).  


REPRESENTATION

Appellant represented by:	Nicanor C. Sebastian, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]

ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is the unremarried legal widow of a deceased 
veteran who had recognized guerilla service from September 1 
to December 9, 1944; he was taken as a prisoner of war by the 
Japanese forces in the Philippines on December 10, 1944, and 
was executed by them that same day.  

In September 1975, the Director of VA's Compensation and 
Pension (C&P) Service in Washington, D.C., determined that 
the appellant had forfeited, under the provisions of Section 
3503(a) of Title 38, United States Code (currently 
38 U.S.C.A. § 6103(a) (West 1991)), "all rights, claims and 
benefits under the laws administered by" VA.  The appellant 
was given written notification of this unfavorable 
determination and of her appellate rights, but she did not 
initiate a timely appeal.  The September 1975 determination 
has therefore become administratively final.  See 38 U.S.C.A. 
§ 7105(c) (West 1991) (formerly codified at 38 U.S.C. § 4005 
(1975)).  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Manila Regional Office (RO) of 
VA.  The RO developed the present appeal on the issue of 
whether new and material evidence had been submitted to 
reopen the forfeiture decision.  However, on May 27, 1998, 
the Board held that the appellant had not reestablished by a 
preponderance of the evidence her eligibility to receive 
benefits administered by VA, citing to controlling precedent 
opinions issued by the U.S. Court of Veterans Appeals 
(currently the U.S. Court of Appeals for Veterans Claims and 
hereinafter referred to as "the Court").  

Subsequently, the Board's May 27, 1998 decision was appealed 
to the Court.  By Order dated March 3, 2000, the Court, 
citing to the recent case of Trilles v. West, 13 Vet. App. 
314 (2000), vacated and remanded the May 1998 Board decision 
for readjudication on the issue of new and material evidence 
as required by Trilles, supra.  Since the RO has already 
adjudicated this issue, a remand by the Board is not 
required.  By letter dated June 1, 2000, the Board wrote to 
the appellant's attorney explaining the situation and 
offering an opportunity to submit additional argument or 
evidence in support of the appeal.  No response to this 
letter has been received.  


FINDINGS OF FACT

1.  In September 1975, the Director of the C&P Service in 
Washington, D.C., determined that the appellant had 
forfeited, under the provisions of Section 3503(a) of 
Title 38, U.S. Code (currently 38 U.S.C.A. § 6103(a) (West 
1991)), "all rights, claims and benefits under the laws 
administered by" VA because she had knowingly, intentionally 
and deliberately made, presented and/or caused to be 
furnished to VA materially false and fraudulent evidence in 
support of her claim seeking restoration of veterans' death 
benefits.  

2.  The appellant did not initiate a timely appeal from the 
September 1975 determination which was in accordance with the 
evidence of record at that time and the applicable legal 
criteria.  

3.  New evidence received since the September 1975 
declaration of forfeiture is not material to the question of 
whether that forfeiture decision should be reopened.  


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the 1975 declaration of forfeiture assessed against the 
appellant.  38 U.S.C.A. §§ 5108, 6103(a) (West 1991); 
38 C.F.R. § 3.156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The appellant married the veteran in 1927, and they had 
several children together before he was executed by Japanese 
forces in 1944.  She was later awarded and paid VA death 
compensation benefits from February 1952 based on her claim 
as the unremarried widow of the veteran.  A VA field 
investigation in 1959 discovered that, although she had never 
legally remarried, she had been living publicly with another 
man in an essentially marital relationship since 1946.  She 
did not dispute these facts; she admitted to the VA field 
investigator that the relationship was continuing at that 
time, and that she had borne three children by this other 
man.  

Pursuant to an October 1959 VA General Counsel opinion, in 
November 1959 it was determined that the appellant could no 
longer be recognized as the veteran's unremarried widow, and 
that she was no longer entitled to payments of VA death 
compensation benefits.  She was informed of her appellate 
rights with respect to this determination, but she did not 
initiate a timely appeal.  

In 1971, the appellant submitted several claims seeking to 
have her entitlement to veterans' death benefits restored 
under Pub. L. No. 91-376, 84 Stat. 789-90 (Aug. 12, 1970).  
In support of these claims, and in order to establish one of 
the essential factual requirements, she submitted one or more 
certified statements in which she affirmed that the 
disqualifying semi-marital relationship had terminated 
several years previously.  She stated that her "paramour" 
left her shortly after her VA death benefits were terminated 
because she was no longer "financially sound."  (See VA Form 
21-4138, dated April 12, 1971.)  She also caused to be 
prepared and submitted on her behalf a sworn Joint Affidavit 
in which two of her neighbors also swore under oath that the 
disqualifying relationship between the appellant and a man 
not her husband had ended in about 1958.  

A VA field investigation in 1973 again established that the 
appellant continued to live in an open but non-legal marital 
relationship with the man with whom she had maintained a 
relationship since 1946; it was determined that they had 
never separated or terminated that relationship.  She 
acknowledged these facts by sworn deposition in October 1973.  
She refused to cooperate with a subsequent VA field 
investigation in January 1975, claiming she had no memory of 
certain facts to which she had earlier sworn.  

In May 1975, three more sworn statements were submitted on 
the appellant's behalf by her then "counsel" in which one of 
her sons and two more neighbors swore under oath that she had 
never cohabited with a man other than the veteran, her legal 
husband.  

In September 1975, the Director of the VA C&P Service 
determined that the appellant had forfeited, under the 
provisions of Section 3503(a) of Title 38, U.S. Code 
(currently 38 U.S.C.A. § 6103(a) (West 1991)), "all rights, 
claims and benefits under the laws administered by" VA as she 
had knowingly, intentionally and deliberately made, presented 
and/or caused to be furnished to VA materially false and 
fraudulent evidence in support of her claim seeking 
restoration of veterans' death benefits.  That determination 
was in accordance with the evidence then of record and with 
the controlling law and regulations in effect at that time.  
The appellant has not contended that it was erroneous, nor 
did she initiate a timely appeal to the Board from that 
determination.  

It is provided at 38 U.S.C.A. § 6103(a) (formerly § 3503(a)), 
as follows:  

Whosoever knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees 
to, arranges for, or in any way procures the making 
or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any 
laws administered by the Secretary [of Veterans 
Affairs] (except laws pertaining to insurance 
benefits) shall forfeit all rights, claims, and 
benefits under all laws administered by the 
Secretary (except laws pertaining to insurance 
benefits).  

New and Material Evidence

Once there has been an administratively final denial of a 
claim, a claimant must submit new and material evidence in 
order to have VA reopen the claim and review the former 
disposition of that claim.  38 U.S.C.A. § 5108.  If the claim 
is reopened, then VA shall next determine if the claim is 
well-grounded pursuant to 38 U.S.C.A. § 5107(a); and, if so, 
shall next evaluate the claim on the merits after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).  

"New and material evidence" is defined at 38 C.F.R. 
§ 3.156(a) (1999) as:

...evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The preceding definition of new and material evidence has 
received the explicit endorsement of the U.S. Court of 
Appeals for the Federal Circuit.  See Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).  In that decision, the Federal Circuit 
Court commented that, under this standard, the new evidence 
must merely "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince 
[VA] to alter its rating decision."  Hodge, 155 F.3d at 1363.  

Following the 1975 declaration of forfeiture against the 
appellant, the appellant's so-called "paramour" asserted in a 
July 1987 letter that "[f]or all intents and purposes" he had 
put an end to his relationship with her, whom he had never 
married despite giving her several children.  He wished that 
she might enjoy the "bountiful blessings" of VA benefits in 
her old age.  

Shortly afterwards, in January 1988, the appellant's 
"paramour" died, and a copy of his death certificate was 
furnished for the record, listing the appellant as the 
surviving spouse, with the same address and residence as the 
deceased.  At the same time, the appellant requested 
restoration of her veterans' death benefits, which the RO 
denied by letter in February 1988.  By letter dated March 30, 
1988, the appellant requested "reconsideration" of this 
determination.  The Board accepts this written communication 
from the appellant as a valid and timely notice of 
dissatisfaction or disagreement which thereby initiated the 
present appeal.  Unfortunately, the RO did not respond to 
this March 1988 letter from the appellant by issuing a 
statement of the case or in any other manner.  However, the 
February 1988 denial of the appellant's attempt to reopen her 
claim cannot be viewed as administratively final.  38 C.F.R. 
§ 3.160 (1999).  

The appellant again requested restoration of her veterans' 
death benefits in February 1997.  At an RO hearing in October 
1997, she merely asked for her VA benefits to be returned to 
her, and a long-time friend testified under oath that the 
appellant had openly cohabited in a common-law relationship 
with a man whom she never married from about 1947 up until 
his death in 1988.  (See October 1997 transcript, pp. 5-6.)  

The new evidence submitted by or on behalf of the appellant 
concerning the alleged termination in 1987 of her non-legal 
marital relationship and the death of her domestic partner in 
January 1988 is irrelevant to the issue of whether to reopen 
the prior forfeiture declared against her in 1975.  
Forfeiture was declared against her because she lied about 
and submitted false and fraudulent evidence concerning her 
marital/domestic status in 1971.  The fact that the 
appellant's domestic partner (apparently falsely) claimed 
that the relationship had ended in 1987, or the fact that he 
died in January 1988, does not change the factual basis upon 
which forfeiture was declared, nor does this new evidence 
warrant a revocation of that forfeiture.  Likewise, neither 
the fact of this individual's alleged separation from the 
appellant in 1987 nor his subsequent death in January 1988 is 
by itself, or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The testimony offered at the hearing merely confirms 
previously considered evidence that the appellant and her 
partner were cohabiting together in 1971-73, when she claimed 
otherwise.  This evidence is merely cumulative and is not 
"new" evidence.  Other testimony offered at this hearing 
directly contradicted the earlier evidence alleging that the 
appellant and her partner had separated in 1987, confirming 
that they remained together until his death.  For the reasons 
discussed above, this testimony is neither relevant nor 
material to the issue on appeal.  It does not contribute to a 
more complete picture of the circumstances surrounding the 
appellant's forfeiture of her right to receive most VA 
benefits.  In the absence of new and material evidence, the 
forfeiture declared against the appellant in 1975 may not be 
reopened.  

Although the Board's approach to the evidence in this case is 
slightly different from that of the RO, no prejudice to the 
appellant has resulted since she clearly was on notice that 
none of the additional evidence submitted since 1975 
constituted new and material evidence, and there is no 
argument which she could have presented to the Board which 
would make the additional evidence received since 1975 both 
new and material to the forfeiture issue.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

The appeal is denied.  



		
	J. F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals

 

